DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08 April 2022 have been fully considered.
Applicant’s arguments with respect to claims 1 and 5 are moot since they do not apply to the current rejections below.
Applicant does not appear to have any arguments directed towards independent claims 17 or 19. All arguments are directed towards the backup being expandable as claim 1 has been amended to recite or to the petals as recited in claim 5. Neither of these elements are incorporated into claims 17-20 so the rejections are maintained as preciously presented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scruggs (US 2015/0226023).
	With respect to claim 1: Scruggs discloses an expandable backup ring for a seal assembly comprising: 
an expandable body (130a; can deform which includes expansion) having a radially outer surface and a radially inner surface (Fig. 7); 
an opening (132) in the body extending from the radially outer surface toward the radially inner surface (Fig. 7), the opening being receptive to a line to guide (152) and protect the line (¶ [0022].
	With respect to claim 2: Scruggs further discloses the opening contains a resilient material (¶ [0019]).
 With respect to claim 3: Scruggs further discloses the opening is a groove (132 is a groove on the top surface of 130a; Fig. 7).
With respect to claim 4: Scruggs further discloses the body is solid (¶ [0019]).
With respect to claim 5: Scruggs further discloses the body comprises a plurality of petals (131; ¶ [0019]; Fig. 7).
With respect to claim 16: Scruggs discloses a seal system comprising: 
a mandrel (150); 
an element (105) disposed about the mandrel (Figs. 1-2); and 
a backup ring as claimed in claim 1 (see rejection of claim 1 above) disposed about the mandrel adjacent the element (Figs. 1-2).

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman (US 2018/0148997).
With respect to claim 17: Goodman discloses a wellbore system comprising: 
a borehole in a subsurface formation (¶ [0002]); 
a string (¶ [0002]) disposed in the borehole (¶ [0002]); 
a seal system (100) disposed in the string, the system including: 
a backup ring (141, 142, 270, 275, 277) comprising a body (150) having a radially outer surface and a radially inner surface (Fig. 3a); 
an opening (180, 280) in the body extending from the radially outer surface toward the radially inner surface (Fig. 1), the opening being receptive to a line (160) to guide and protect the line (Fig. 1; ¶ [0020, 0023, 0030, 0032]).
With respect to claim 18: Goodman further discloses a line (160) extending along the string (¶ [0002]; Fig. 1), the line extending across the seal system along the outside surface of the backup ring by passing along the opening (Fig. 1).
With respect to claim 19: Goodman discloses a method for running a line (160) along a seal system (100) comprising: 
disposing a line (160) in an opening (180) of a backup ring (141, 142, 270, 275, 277) making up a part of a seal system (Fig. 1); 
setting the seal system (¶ [0020, 0031]; Claim 10); and 
guiding and protecting the line in the opening during the setting (¶ [0020, 0023, 0030-31]).
With respect to claim 20: Goodman further discloses disposing a cover (part of body in 3A that forms outer part of 180) over the line in the opening (¶ [0025-35]). It is notes that “cove” is extremely broad and any structure that is radial outward of the body and line can be considered a cover.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Scruggs as applied to claims 1 and 5 above, and further in view of Lembcke (US 6,173,788).
With respect to claim 8: Scruggs discloses all aspects of the claimed invention except for the groove is dimensioned to receive the line and have a clearance for the line of 0 to 1 times a diameter of the line. Lembcke teaches a longitudinal groove (14) containing a control line (16) were the groove closes around the control line when set (Col. 2, lines 44-57) and the groove is dimensioned to receive the line and have a clearance for the line of 0 to 1 times a diameter of the line (Col. 2, lines 44-57; Fig. 2a). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the groove configuration of Lembcke with the invention of Scruggs since doing so would help to protect the control line by providing support (Lembcke Col. 2, lines 60-62).
With respect to claim 9: Scruggs discloses all aspects of the claimed invention except for the opening is sufficiently deep in the body to accommodate up to 100% of a cross sectional area of the line. Lembcke teaches a longitudinal groove/opening (14) containing a control line (16) were the groove closes around the control line when set (Col. 2, lines 44-57) and the groove is sufficiently deep in the body to accommodate up to 100% of a cross sectional area of the line (Col. 2, lines 44-57; Fig. 2a). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the groove configuration of Lembcke with the invention of Scruggs since doing so would help to protect the control line by providing support (Lembcke Col. 2, lines 60-62).
With respect to claims 2 and 10: Scruggs discloses all aspects of the claimed invention except for the opening contains a resilient material that seals the line to the body. Lembcke teaches a longitudinal groove/opening (14) containing a control line (16) were the groove contains a resilient material that seals the line to the body (Col. 2, lines 44-57; Fig. 2a). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the groove configuration of Lembcke with the invention of Scruggs since doing so would help to protect the control line by providing support (Lembcke Col. 2, lines 60-62).
With respect to claim 11: Lembcke from the combination of Scruggs and Lembcke further teaches the resilient material seals the line to a structure in which the seal assembly is to be set, during use (Fig. 2a; the line 16 is sealed indirectly to 10).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Scruggs as applied to claim 1 above, and further in view of Goodman.
With respect to claim 12: Scruggs discloses all aspects of the claimed invention except for a covering disposed radially outwardly of the body and the line. Goodman teaches a ring (141) with a body (150) with an opening (180, 280) receptive to a line (160) with a covering (part of body in Fig. 3A that forms outer part of 180) disposed radially outwardly of the body and the line (Fig. 3A). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the covering of Goodman with the invention of Scruggs since doing so would aid in retaining the control line in place (Goodman ¶ [0007, 0025]).
With respect to claim 13: The combination of Scruggs and Goodman does not explicitly teach the covering is resilient. 
It would have been obvious to one having ordinary skill in the art at the time of filing to have the covering made of a resilient material, since it has been held to be within the ordinary skill in the art to select a known material on the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 14: Goodman from the combination of Scruggs and Goodman further teaches the covering is rotatable to retain the line in the opening (¶ [0026-32]).

Allowable Subject Matter
Claims 6-7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672